Hooker, J.
The uncontradicted evidence shows that the defendant rented certain premises of the plaintiffs, the rent being payable monthly in advance. The rent due August 1st not being paid when due, two days later the plaintiffs served upon the defendant a notice to quit, or pay the advance rent.’ The next day an attachment was taken out for the rent, and levied upon some property in the dining room and kitchen of the premises, and the defendant was excluded therefrom, and a Mrs. Keel, who owned and had sold to the defendant conditionally most of the personál property, was put in control, and conducted the business previously carried on there. Within seven days after the notice was served, the defendant vacated the other portions of the premises. Upon the trial the plaintiffs claimed the right to recover rent for the month of August, but the court directed a verdict in their favor for seven days’ rent of the premises, excepting the dining room and kitchen, and four days’ rent of the remainder, holding their conduct to have amounted to an eviction of their tenant, and that, with such eviction, their right to rent for a ¡subsequent time ceased.
*391The record does not contain a copy of the lease, but the charge indicates that it provided for a termination of the lease, at the option of the lessors, for nonpayment of rent, of which provision the lessors availed themselves by a notice to quit, and, after eviction from a portion of the premises, the lessee recognized said right of the lessors by vacating the remainder of the premises within the statutory period, in accordance with the notice. See OonJoUng v. Tuttle, 52 Mich. 630. The right to rent ended as to the dining room and kitchen, at least, when the defendant was evicted, and as to the remainder, if not already terminated by eviction from a portion, when the same was vacated. We think that the plaintiffs have no cause to complain of this instruction, which was justified by the uncontradicted testimony, and that it is unnecessary to discuss the numerous assignments of error, which would in no wTay affect the result.
The judgment is therefore affirmed.
The other Justices concurred.